


Exhibit 10(o).1
AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A POST-TERMINATION
AGREEMENT AND COVENANT NOT TO COMPETE IN THE FORM FILED AS EXHIBIT 10(p) TO THE
ANNUAL REPORT ON FORM 10-K OF THE COMPANY FOR THE FISCAL YEAR ENDED JANUARY 31,
2011 (this "Amended Schedule")
This Amended Schedule amends the Schedule of Executive Officers Who Have
Executed a Post-Termination Agreement and Covenant Not to Compete that followed
the form of Post-Termination Agreement and Covenant Not to Compete originally
filed by Wal-Mart Stores, Inc. as Exhibit 10(p) to its Annual Report on Form
10-K for the year ended January 31, 2011, as filed on March 30, 2011 (the "Form
Agreement"). This Amended Schedule is included pursuant to Instruction 2 of Item
601(a) of Regulation S-K for the purpose of setting forth the details in which
the specific agreements executed in the form of the Form Agreement differ from
the Form Agreement, in particular to set forth the persons who, with Wal-Mart
Stores, Inc., were parties to Post-Termination Agreements and Covenants Not to
Compete in such form at January 31, 2014.
Executive Officer Who is a Party to such a Post-Termination Agreement and
Covenant Not to Compete
Date of Agreement
Value of Restricted Stock Award Granted in Connection with Agreement
Neil M. Ashe
January 16, 2012
Not Applicable
Daniel J. Bartlett
May 16, 2013
Not Applicable
Rosalind G. Brewer
March 23, 2010
Not Applicable
M. Susan Chambers
March 15, 2010
$1,000,000
Rollin L. Ford
January 19, 2010
$1,000,000
Jeffrey J. Gearhart
June 11, 2013
$1,500,000
Charles M. Holley, Jr.
March 24, 2010
$1,000,000
C. Douglas McMillon
January 19, 2010
$2,000,000
William S. Simon
March 30, 2010
$2,000,000
Steven P. Whaley
January 19, 2010
$300,000

In addition, certain terms of the Post-Termination Agreement and Covenant Not to
Compete, dated January 16, 2012, between Wal-Mart Stores, Inc. and Neil M. Ashe
differ from those of the Form Agreement as necessary to address certain laws of
the jurisdiction in which Mr. Ashe resides.


